Citation Nr: 1717722	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  10-03 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), to include as secondary to service-connected primary insomnia.

2. Entitlement to service connection for hepatitis C.

3. Entitlement to service connection for jaundice as secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from August 1999 to November 1999, from May 2000 to September 2000, from August 2004 to January 2005, and from July 2005 to September 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified before the Board at August 2011 and January 2015 hearings.  Transcripts of these hearings are included in the claims file.

Even though the Veteran claimed service connection for PTSD, given the diagnoses of depressive and anxiety disorders, the Board has expanded its consideration of the issue on appeal.  See generally Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This case was most recently before the Board in January 2016, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The issues of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has not been diagnosed with hepatitis C at any point during the appeal period.

2. The Veteran has not been diagnosed with jaundice at any point during the appeal period; any symptoms of jaundice are not related by competent medical evidence to a service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for hepatitis C have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

2. The criteria for entitlement to service connection for jaundice have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required as to the issues considered herein.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).

Service treatment records are associated with claims file.  All available post-service treatment records identified by the Veteran have also been obtained.  VA's duty to assist the Veteran in locating records has been satisfied.  The Veteran has been afforded a VA examination when warranted.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2016).  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

The instant appeal has been previously remanded for further development, specifically to obtain VA treatment records, which have since been obtained and associated with the claims file.  As such, the Board finds there has been substantial compliance with the remand directives, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran claims service connection for hepatitis C and jaundice.  Specifically, she and her husband testified as to symptoms she experienced during and after service, elevated liver enzymes, and their effects on her first pregnancy.

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Significantly, however, the Board observes that there is no competent medical evidence of record which supports a diagnosis of hepatitis C or jaundice at any point during the appeal period.  Multiple VA treatment records indicate the Veteran does not have a history of risks for the development of hepatitis C.  In the absence of proof of a present disability there can be no valid claim of service connection on a direct basis pursuant to 38 C.F.R. § 3.303.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Even though the Veteran may have experienced in-service symptomatology and displayed irregular laboratory findings which she believes are related to hepatitis C and/or jaundice, such symptomatology and findings are not germane in the absence of any resulting chronic disability for the purposes of direct service connection.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (a "current disability" exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).  There is also insufficient competent evidence of a disability diagnosed shortly before the claim period.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The Veteran is not shown to be competent to render a diagnosis of these disabilities.  See generally Davidson v. Shinseki, 581 F.3d 1313 (2009).

The Board finds that the competent, probative evidence of record does not contain a diagnosis of hepatitis C or jaundice at any point during the appeal period.  The preponderance of the evidence weighs against the Veteran's claim, and the benefit-of-the-doubt rule does not apply.  Service connection for these disabilities must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for jaundice is denied.


REMAND

The Board previously considered and denied the Veteran's claim of service connection for PTSD in a February 2012 decision, which has since been vacated.  At the time, the Board found that the Veteran had not been diagnosed with an acquired psychiatric disability other than primary insomnia, for which service connection had previously been granted.  However, recent VA treatment records reflect diagnoses of major depressive disorder and generalized anxiety disorder.  Given these recent diagnoses, the Board finds a new VA examination is warranted to address the nature and etiology of the Veteran's acquired psychiatric disorder.  See generally 38 C.F.R. § 3.159(c)(4) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to address the nature and etiology of her major depressive and generalized anxiety disorders, or any other diagnosed acquired psychiatric disorder.  A complete copy of the claims file must be provided to the examiner for review in conjunction with the examination.  Any clinically indicated testing and/or consultation must be performed.  Following an examination of the Veteran and review of the claims file, the examiner is requested to address the following:

a. Is it at least as likely as not (probability of at least 50 percent) that any of the Veteran's currently diagnosed acquired psychiatric disorders began in service, were caused by service, or are otherwise etiologically related to her periods of active service?  In offering this opinion, the examiner must specifically comment on the Veteran's assertions of in-service symptomatology as appropriate. 

b. If (a) above is answered in the negative, is it at least as likely as not (probability of at least 50 percent) that any current acquired psychiatric disorder(s) are either proximately due to (caused by) or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected primary insomnia? 

A complete rationale must be provided for all opinions expressed.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


